Citation Nr: 1044970	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  06-37 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for mild traumatic brain 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The Veteran had active service from June 1970 to November 1971.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

Although the RO characterized the issue on appeal as entitlement 
to service connection for explosive, immature, passive dependent 
personality disorder, chronic severe with exhibitionism (claimed 
as nervous breakdown), the Board has characterized the issue as a 
claim of service connection for a psychiatric disorder, to 
include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The record indicates that service connection for mild traumatic 
brain injury was denied in a March 2010 rating decision.  In May 
2010, the Veteran submitted a notice of disagreement in regard to 
the denial of service connection for mild traumatic brain injury.  
It does not appear that a Statement of the Case has been prepared 
as of yet.  An unprocessed notice of disagreement should be 
remanded, not referred, to the RO for issuance of a statement of 
the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, 
this matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The issue of entitlement to non-service connected pension 
benefits has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran does not have a service-connectable psychiatric 
disorder.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in November 2004 and August 2005.  The Board acknowledges 
that the letters did not address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim and 
did not provide specific notice as to how to obtain service 
connection for PTSD.  The Veteran was provided such notice in 
October 2006, however, and the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as 
a whole, the Board finds that a reasonable person would have 
understood from the information that VA provided to the appellant 
what was necessary to substantiate his claim, and as such, that 
he had a meaningful opportunity to participate in the 
adjudication of his claims such that the essential fairness of 
the adjudication was not affected.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

Additionally, VA has obtained service treatment and 
hospitalization records, assisted the appellant in obtaining 
evidence, and afforded the appellant the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained, associated 
with the claims file, and either considered by the RO or had such 
consideration waived, and the appellant has not contended 
otherwise.  The Board acknowledges that a VA examination was not 
conducted.  None is required in this case, however.  Such 
development is to be considered necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes that 
the veteran experienced an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 3.159(c)(4).  
Because not all of these conditions have been met with respect to 
the service connection issue decided herein, as will be discussed 
below, a VA examination with nexus opinion is not necessary.   
The Board also acknowledges that the RO did not attempt to verify 
the Veteran's reported stressor.  Such an effort is not warranted 
in this case, however, as there is no competent evidence of a 
current psychiatric disorder.  

In sum, VA has substantially complied with the notice and 
assistance requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

The Veteran contends that he has a psychiatric disorder which 
onset in service and is the result of service.  He has reported 
having a nervous breakdown during service.  He has also asserted 
that he has PTSD as a result of in-service bomb threats.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., 
under the criteria of Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV)]; a link, established by 
medical evidence, between the veteran's current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d), (f).

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 
7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence 
differs from weight and credibility.  Competency is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while credibility is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The evidence documents that in June 1971, the Veteran was 
admitted to a psychiatric unit for evaluation of possible 
psychosis after he severely beat his small daughter and then, two 
days later, ran nude down the street in his neighborhood.  The 
associated records indicate that the Veteran did not have a 
severe psychopathology.  Rather, he was determined to have the 
manipulative fashion of a personality disorder, and he was 
assessed with chronic exhibitionism and chronic explosive 
personality disorder which was manifested by general aggression, 
excitability, and over-response to environmental pressures and 
gross outbursts of rage.  Subsequent records reflect continued 
treatment for marital and personal problems.  The associated 
treatment records do not reflect a diagnosis of an Axis 1 
psychiatric disorder, and a September 1971 mental health 
evaluation report documents a finding of "no significant mental 
illness."  The Veteran was administratively discharged in 
October 1971.

In May 1973, the Veteran was brought to the emergency room after 
being found in his room with the gas jets on.  After initial 
psychiatric examination, the Veteran was assessed with 
sociopathic personality and rule out borderline personality.  The 
Veteran was then admitted to the hospital, at which time he was 
assessed with sociopathy, a character behavior disorder, 
antisocial in type, and passive dependent personality with 
schizoid and anti-social tirades.  See Bexar County Hospital 
records.  

In July 2006, the Veteran underwent an initial mental health 
screening.  At that time, the Veteran reported being treated for 
depression in approximately 1975-76.  After examination, the 
Veteran was determined to have no diagnosis on Axis I or Axis II.  
In August 2006, a psychiatric evaluation was conducted.  After 
examination, the examiner determined that the Veteran had no Axis 
I or Axis II diagnosis.  In October 2006, the Veteran had an 
annual physical.  The record reflects the Veteran's history of 
nightmares and his history that he had been diagnosed with PTSD 
as a result of his Vietnam service.  He stated that he had seen a 
psychiatrist for approximately thirteen years, most recently two 
or three years earlier.  The record notes a diagnosis of PTSD.  
See TDCJ records.  

After review of the evidence, the Board finds service connection 
is not warranted because the probative evidence does not suggest 
the existence of a service connectable psychiatric disorder.  The 
Board acknowledges that the record includes an assessment of 
PTSD.  However, it appears that the assessment is not based on 
clinical evaluation and consideration of the criteria delineated 
in the DSM-IV but solely on the Veteran's history of nightmares 
and a prior diagnosis of PTSD due to Vietnam service.  The Board 
may reject a medical finding if the Board finds that other facts 
present in the record contradict the facts provided by the 
Veteran that formed the basis for the opinion.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. 
App. 427 (2006).  In this case, the evidence of record 
contradicts both the Veteran's history of Vietnam service and his 
history of being diagnosed with PTSD:  there is no evidence of 
foreign service, the medical evidence consistently reflects 
negative findings as to any Axis I disorder, and the Veteran has 
not indicated that there are outstanding records which would 
document service in Vietnam or the rendering of a diagnosis of 
PTSD.  Thus, the Board finds the diagnosis is without probative 
value.  

As stated above, a current diagnosis is required for service 
connection to be warranted.  See also Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  In this case, the probative evidence does not 
suggest that the Veteran has a service-connectable psychiatric 
disorder; the record is absent any probative diagnosis of a 
psychiatric disorder.  The Board acknowledges that the record 
reflects findings of personality disorders during service and 
soon after discharge.  A personality disorder is not a disease 
for the purposes of service connection, however.  38 C.F.R. § 
3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  The Board further acknowledges that the Veteran has 
reported having psychiatric symptoms since service, which he 
attributes to PTSD.  As a layperson, however, the Veteran is not 
competent to render a diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Cf. 38 C.F.R. § 3.159(a)(2); Layno v. 
Brown, 6 Vet. App. 465, 471 (1994).  Thus, in the absence of 
evidence of a service-connectable psychiatric disability, the 
claim is denied.  


ORDER

Service connection for a psychiatric disorder is denied.  


REMAND

As noted in the Introduction, service connection was denied for 
traumatic brain injury in a March 2010 rating decision.  In May 
2010, the Veteran submitted a statement that the Board interprets 
as a notice of disagreement with the March 2010 rating decision 
with respect to this denial.  Review of the record indicates that 
a Statement of the Case has not been prepared as of yet for this 
issue.  An unprocessed notice of disagreement must be remanded to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Thus, this issue must be remanded 
for issuance of a Statement of the Case on appeal of this issue.  

Issue a Statement of the Case addressing 
the claims of entitlement to service 
connection for traumatic brain injury.  The 
Veteran and his representative should be 
clearly advised of the need, and time 
limit, within which to file a Substantive 
Appeal if the Veteran desires to continue 
his appeal with respect to this matter.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


